No. 07-16-00416-CV


In re Dallas James Moore                   §     Original Proceeding

                                           §     November 29, 2016

                                           §     Opinion by Justice Pirtle

                                           §

                                 J U D G M E N T


      Pursuant to the opinion of the Court dated November 29, 2016, it is ordered,

adjudged and decreed that relator’s petition for writ of mandamus is hereby dismissed.


                                         oOo